Citation Nr: 0217281
Decision Date: 12/01/02	Archive Date: 02/07/03

DOCKET NO. 94-43 871               DATE DEC 01, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUE

1. Entitlement to service connection for chondromalacia of the
right knee.

2. Whether new and material evidence has been presented to reopen
a claim of entitlement to service connection for arthritis of the
lower extremities.

3. Entitlement to an increased evaluation for post operative
residuals of a small bowel resection, with obstruction, currently
evaluated as 20 percent disabling.

(The issue of entitlement to service connection for a back disorder
will be the subject of a later decision.)

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1944 to December 1945, from
May 1946 to April 1947, and from June 1954 to January 1972. She
also performed service with the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1993 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Philadelphia,
Pennsylvania.

In connection with her appeal, the veteran testified at a video
conference hearing before the undersigned in August 2002. A
transcript of the hearing is associated with the claims file.

The Board is undertaking additional development on the issue of
entitlement to service connection for a low back disorder, pursuant
to 38 C.F.R. 19.9(a)(2) (2002). When it is completed, the Board
will provide notice of the development as required by 38 C.F.R.
20.903 (2002). After giving notice and reviewing any response to
the notice, the Board will prepare a separate decision addressing
this issue.

2 -

FINDINGS OF FACT

1. All available evidence and information necessary for an
equitable disposition of the veteran's claims has been obtained by
the RO.

2. Chondromalacia of the right knee is not shown to be related to
service or any incident thereof.

3. In an August 1977 rating decision, the RO denied service
connection for arthritis of the legs.

4. Evidence received since August 1977 is so significant that it
must be considered in order to fairly decide the merits of the
claim of entitlement to service connection for lower extremity
arthritis.

5. The veteran's post operative residuals of a small bowel
resection are not shown to be manifested by a definitive
interference with absorption and nutrition, to include impairment
of health objectively supported by examination findings including
definite weight loss.

CONCLUSIONS OF LAW

1. Chondromalacia of the right knee was not incurred or aggravated
during the veteran's active duty service. 38 U.S.C.A. 1110, 1131,
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 3.303, 3.102,
3.159, 3.326 (2002).

2. New and material evidence has been submitted to reopen the claim
of entitlement to service connection for arthritis of the lower
extremities. 38 U,S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (a)
(2001).

3. The criteria for a rating in excess of 20 percent for post
operative residues of a small bowel resection, with obstruction,
have not been met. 38 U.S.C.A. 1155,

- 3 -

5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 3.102, 3.159,
3.321(b)(1), 3.326, 4.7, 4.114, Diagnostic Code 7328 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations:

The Board notes, at the outset, that the Veterans Claims Assistance
Act of 2000 (VCAA) was passed during the pendency of the veteran's
claims. 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2002). The
VCAA identifies and describes duties on the part of the VA to
notify the claimant of the evidence needed to substantiate a claim,
and to help a claimant obtain that evidence. Id. These duties have
been implemented at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326.
These statutory and regulatory changes are liberalizing and are
applicable to this appeal. See Karnas v. Derwinski, 1 Vet. App.
308, 312-313 (1991).

The Board is satisfied that the facts relevant to these claims have
been properly developed and there are no further actions that
should be undertaken to comply with the provisions of the Act or
implementing regulations. In this case, the RO has obtained the
veteran's service medical records, pertinent VA medical treatment
records, and VA examinations. The statements of the case and
supplemental statements of the case, set out the applicable law and
regulations. In particular, the December 1998 supplemental
statement of the case provided the veteran with notice of the
requirements pertaining to the reopening of her claim. At the
August 2002 hearing before a Member of the Board, the veteran was
provided with notice of the information necessary to substantiate
her service connection claim and the type of evidence needed to
show an increase in her service-connected disability. The veteran
was informed that the VA would help her secure records if she
identified a source that held pertinent evidence. The veteran was
notified that ultimately it was her responsibility to ensure that
pertinent evidence was received by VA.

- 4 -

Probative evidence, not included in the file, has not been
identified. The Board is unaware of any such evidence, and finds
that all probative evidence has been obtained, to include a VA
examination. Since there is no identified probative evidence which
remains outstanding, it is not possible for VA to notify the
appellant of evidence she should obtain or evidence that VA would
attempt to obtain. Cf. Quartuccio v. Principi, 16 Vet. App. 183
(2002). In sum, the Board finds that VA has complied with the
notice and duty-to-assist provisions of VCAA.

A review of the veteran's service medical records reveals no
findings, treatment, or diagnoses of a right knee disorder.
Similarly, a March 1972 VA examination conducted two months after
her retirement from active duty is negative for any pertinent
evidence of disability.

A VA report of hospitalization dated from June to July 1974 noted
a history of leg pain over the prior several weeks, bilateral
swelling, pruritus, muscle pain, and shiny skin. It was reported
that the veteran had the same complaints during her last admission,
but no etiology was found. Physical examination did not diagnose
either right knee chondromalacia or lower extremity arthritis.

An October 1974 VA X-ray report was negative for evidence of either
lower extremity arthritis and/or chondromalacia.

A September 1975 VA outpatient treatment record notes a complaint
of right knee pain centered over the tuberosity of the tibia. A
pertinent diagnosis was not offered. By 1975, the appellant was
diagnosed with lower extremity thrombophlebitis.

A June 1976 VA hospitalization report noted complaints of recurrent
bilateral leg aching and soreness since 1974. Reference was made to
a January 1976 orthopedic study which suggested that the veteran
had right patellar chondromalacia.

VA outpatient treatment records dated from January to June 1977
revealed that the veteran complained of knee pain. In a February
1977 VA outpatient treatment record, the veteran complained of pain
and aching in the knees. Examination of the

- 5 -

knees revealed crepitation within the soft tissue of the knees.
Discomfort was noted upon passive rotary movement of the right knee
and there was slight increased prominence of the soft tissue of the
right knee. No diagnosis was provided.

In an August 1977 VA rating decision, the RO denied service
connection for arthritis of the legs. It was determined that the
service medical records did not document any complaints, treatment,
or diagnoses of arthritis of the legs. The service medical records
documented treatment and diagnoses of symptomatic bilateral great
toe arthritis which was previously service connected in an April
1972 rating decision. The veteran was notified of the RO's decision
in September 1977, but she did not perfect an appeal.

In a November 1977 VA x-ray report, it was noted that the knee
joints appeared normal. The bone joint structures were regular in
outline and appeared intact. Likewise, a May 1979 X-ray study of
the knees revealed no significant abnormality.

A VA report of hospitalization from August to September 1979
revealed, in pertinent part, that the veteran underwent arthroscopy
and McQuett procedure, in pertinent part, for right patella
chondromalacia. It was noted that she had had right patella pain
for approximately two years.

In an August 1981 VA treatment report, the veteran complained of
continued pain in the right knee.

In a March 1982 VA examination report, the veteran was diagnosed
with post operative residuals of arthrotomy of the right knee,
right knee strain.

In a December 1988 VA outpatient treatment report, the veteran was
diagnosed with a chronic right knee strain, and post operative
residuals of a right knee arthrotomy.

A March 1992 VA outpatient treatment record referred to
degenerative joint disease of the legs by history.

6 -

In September 1992, a clinical assessment of degenerative joint
disease of the knees was made. No x-ray evidence of arthritis was,
however, available.

In a March 1993 rating decision, the RO determined that new and
material evidence had not been submitted to reopen a claim of
service connection for arthritis c,f the lower extremities. She
filed a timely appeal.

At a June 1994 hearing before an RO hearing officer, the veteran
testified that the arthritis in her feet have caused her to have
constant pain in her legs, and that she was diagnosed with
arthritis of both legs during service. With regard to her eight
knee, the veteran stated that she experienced constant pain and
that she had an operation on her right knee prior to her service
discharge. She claimed that her small bowel resection was
manifested by frequent diarrhea, cramping, and fluctuating weight.

The veteran underwent a VA examination in August 1994 in which she
complained of right knee pain and intestinal problems with some
cramping and diarrhea. The examiner noted that the veteran had a
small bowel resection nearly 40 years ago, however the medical
records were not available. The veteran reported that in the early
years following the small bowel resection, she had four to five
bowel movements a day, but over the years has had one to two bowel
movements daily and at times, constipation. Physical examination
revealed no malnutrition. She was noted to be on B12 injections. X-
ray study of the knees revealed no significant changes. The
diagnoses included residuals of right knee arthrotomy, and status
post small bowel resection.

In a July 1995 VA outpatient treatment record, the veteran's weight
was recorded at 132 pounds. The veteran complained of diarrhea with
two to three loose bowel movements a day. No weight loss was report
or dizziness or lightheadedness. She reported abdominal cramps
which were not related to food intake.

- 7 -

At an August 1995 VA examination, the examiner noted that there was
no interference of absorption and nutrition or severe interference
with health as a result of the veteran's small bowel resection. The
examiner also noted that the veteran was able to travel alone, and
that there was no severe impairment of health. The veteran's weight
was noted to be stable over the years, and the examiner did not
know if she was unable to gain weight as there was no evidence that
she had ever attempted to gain weight. The veteran's hemoglobin had
been the range of 1-3 for at least a year which did not put her
into the anemic range. The veteran did suffer from chronic diarrhea
which would be expected with a short small bowel. She indicated
that she passed three to four stools a day which are soft and not
watery. She was presently on loperamide for control of her
diarrhea. There were no other pertinent physical findings to
report, other than a weight of 131 pounds. The diagnosis was post
extensive small bowel resection.

In an October 1995 VA outpatient treatment record, the veteran
complained of intestinal problems with alternating diarrhea and
constipation. A weight of 133 1/2 pounds was recorded. Examination
revealed right lower quadrant tenderness;.

At an August 1997 VA examination, the diagnosis was post distal
ileum resection. The examiner did not provide a physical
examination of the veteran.

In an August 1998 VA outpatient treatment record, the veteran
complained cf weight loss. She was at 121 pounds which was the same
as the last visit. Her abdomen was soft. The source of her weight
loss and bone loss was questioned.

A VA outpatient treatment record dated in September 1998 noted rare
diarrhea, no blood and no mucus. There was no change in appetite.
The veteran had regular bowel movements, no abdominal pain, or
bloating. There was no change in, weight and no fatigue. She
received monthly B 12 injections.

In a July 1999 VA outpatient treatment record, the veteran
complained of weight loss, loss of appetite, and abdominal pain.
Intermittent diarrhea, abdominal aches, and rapid stools were also
noted. She denied any diet changes. Physical

- 8 -

examination revealed the veteran to weigh 120 pounds. Her abdomen
was soft, mild, tender, with no rebound, rigidity, or dissension.
There was no evidence of obvious bleeding. Further tests were to be
conducted.

The appellant's weight in August 1999 was 121 pounds.

August 1999 radiographs following a July 1999 barium enema study
revealed findings that were within normal limits for a 75 year old
patient. The barium enema itself was unremarkable.

In a May 2000 VA outpatient treatment record, it was noted that a
Dexacen showed significant bone loss.

The veteran underwent a VA examination in June 2000, and she
reported that following her bowel resection she had made multiple
visits to the VA with complaints of diarrhea with cramping
manifested by six to eight bowel movements daily. She had been
treated with multiple medications to decrease diarrhea and
cramping. She had a documented x-ray report that showed a rapid
transit time through the bowel due to the small bowel resection.
The veteran continued to get B 12 shots every month as a result of
loss of the terminal ileum, and she was being treated for
osteoporosis with Fosamax and multiple other medications. She also
had diarrhea about six to eight times a day. The examination itself
revealed a soft, nontender abdomen, two well-healed scars in the
abdominal region, and no evidence of any herniation or masses.
Bowel sounds were present. The impression was resection of the
small bowel with short gut syndrome. The examiner opined that her
short gut syndrome was manifested by diarrhea, crampy abdominal
pain, fluctuating weight, a B 12 deficiency, back pain, and a
calcium nutritional deficiency. The examiner noted that the veteran
had evidence of chronic bone loss from the spine for which she was
receiving replacement. The examiner noted that this was related to
her short bowel syndrome due to a relative lack of calcium
absorption.

9 -

The veteran testified at a May 2001 hearing before an RO hearing
officer that she underwent surgery for her right knee at a VA
hospital and still suffers from knee pain. With regard to her small
bowel resection residuals she reported experiencing diarrhea. She
reported having arthritis in her legs as a result of arthritis in
her feet.

The veteran provided testimony at an August 2002 hearing before the
undersigned that her weight fluctuates between 130 to 134 pounds
and that she has frequent bouts of diarrhea. She stated that she
uses calcium, vitamins, folic acid, aspirin, and gets B 12 shots.
She reported that she underwent surgery for her right knee but
could not state with certainty when the surgery took place. She
claimed that she developed arthritis of her lower extremities
during service.

Service Connection Claim

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A. 
1110, 1131. Service connection may also be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

In this case, there is no competent evidence linking right knee
chondromalacia to the veteran's service. Indeed, the service
medical records do not reveal that the appellant was ever seen in-
service for right knee complaints or pertinent treatment. Further,
there is no competent evidence linking a current diagnosis of
chondromalacia to service. While the Board appreciates the
appellant's sincere belief that there is such a relationship, as a
lay person untrained in the field of medicine she is not competent
to offer a probative opinion. Espiritu v. Derwinski, 2 Vet. App.
492 (1992). As such, the Board finds that service connection for
chondromalacia of the right knee is not warranted.

In reaching this decision the Board considered the doctrine of
reasonable doubt, however, as the preponderance of the evidence is
against the appellant's claim, the doctrine is not for application.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 10-

New and Material Evidence Claim

Service connection is in effect for arthritis of both great toes.

As noted above, in an August 1977 rating action, service connection
for arthritis of the legs was denied due, in part, to an absence of
any clinical evidence of lower extremity arthritis. The veteran was
notified of the determination but she did not perfect a timely
appeal. Absent the filing of a timely appeal a rating determination
is final. 38 U.S.C.A. 7105 (West 1991). If, however, new and
material evidence is presented or secured with respect to a claim
which has been disallowed, the Secretary shall reopen the claim and
review the former disposition of the claim. 38 U.S.C.A. 5108.

Pursuant to 38 C.F.R. 3.156(a), new and material evidence means
evidence not previously submitted to agency decision-makers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim.

Thus, if the newly presented evidence is not "new," the claim to
reopen fails on that basis and no further analysis of the evidence
is required. Similarly, if "new" evidence also is not "material,"
in the sense that, when considered by itself or in connection with
evidence previously assembled, it is not so significant that it
must be considered in order to fairly decide the merits of the
claim, the claim to reopen fails on that basis and the inquiry
ends. Id. If the evidence is determined to be both new and
material, VA reopens the claim and evaluates the merits after
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. 5108 require a review of all evidence
submitted by a claimant since the previously disallowed claim in
order to determine whether a claim must be reopened. See Evans v.
Brown, 9 Vet. App. 273, 282-3 (19961).

- 11 -

Furthermore, for purposes of the "new and material" analysis, the
credibility of the evidence is presumed. Justus v. Principi, 3 Vet.
App. 510, 512-513 (1992).

Available to the RO in 1977 were the veteran's service medical
records which did not include a diagnosis of lower extremity
arthritis. Also available were VA. records from August 1947 to
February 1977 which were similarly negative.

Since the August 1977 denial several medical records have been
submitted showing that the appellant now has degenerative joint
disease of the knees. As the 1977 denial was predicated, in part,
on the absence of any current disability, these new medical
findings are new and material. As such the claim of entitlement to
service connection for lower extremity arthritis is reopened. 38
U.S.C.A. 5108.

Increased Rating

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities. The Board
attempts to determine the extents to which the veteran's disability
adversely affects her ability to function under the ordinary
conditions of daily life, and the assigned rating is based, as far
as practicable, upon the average impairment of earning capacity in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10 (2001).

Regulations require that where there is a question as to which of
two evaluations is to be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55 (1994).

Under Diagnostic Code 7328, marked interference with absorption and
nutrition, manifested by severe impairment of health objectively
supported by examination

- 12 -

findings including material weight loss warrants a 60 percent
evaluation. Definite interference with absorption and nutrition,
manifested by impairment of health objectively supported by
examination findings including definite weight loss warrants a 40
percent evaluation. Where there are symptoms to include diarrhea,
anemia and an inability to gain weight, a 20 percent evaluation is
warranted.

The predominant symptoms attributable to the appellant's service-
connected disability are constant diarrhea with abdominal cramping
and pain. These symptoms, however, are contemplated by the
evaluation currently assigned. Although the June 2000 VA examiner
noted that the veteran has a nutritional calcium, and B 12
deficiency due to small bowel resection residuals, such findings
are not supported by a impairment of health with definite weight
loss. While the veteran's weight has fluctuated, her weight in 2002
has been reported to vary from 130 to 134, a weight that is
consistent with that recorded in 1995. It was noted on the most
current VA examination that the veteran's weight goes up and down
according to her nutritional needs. Thus, the Board finds that the
provisions for a higher evaluation under Diagnostic 7328 have not
been met. The veteran's claim for an increased evaluation for post
operative residuals of a small bowel resection is denied.

Finally, in reaching this decision the Board considered the
doctrine of reasonable doubt, however, as the preponderance of the
evidence is against the veteran's claim for an increased rating,
the doctrine is not for application. See 38 U.S.C.A. 5107(b);
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

- 13 - 

ORDER

Service connection for chondromalacia of the right knee is denied.

New and material evidence has been submitted to reopen a claim of
entitlement to service connection for arthritis of the lower
extremities.

Entitlement to an increased evaluation for post operative residuals
of small bowel resection, with obstruction, is denied.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-1()3, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 14 -



